      Case: 1:18-cv-01499 Document #: 37 Filed: 11/16/18 Page 1 of 2 PageID #:279
                                                                                              uA
                                                                      FILEtr)
             IN THE UNITED STATES DISTRICT COURT                           Nov162018      w
             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                                                      c'EHSUtlrE    R[YI8**'
                          EASTERN DIVISION



William     E.   Monroe                          No. 18-cv-01499
Plaintiff                                        Judge Robert M. Dow, Jr.

                                                 Magistrate Judge Mary M. Rowland

V.



Jewel Osco

Defendant



To: The Honorable Judge Robert M Dow Jr.



                          Plaintiff Motion to Stay DiscoverY
 1. Plaintiffs motion of request to Stay Discovery Temporarily in keeping good
      faith of a motion to stay discovery is in dgg.gtart to plaintiff's health concern
      reasons in good nature. Plaintiff MIDP cahi3ubmitted *by November 21,,
       2018 and Plaintiff is a currently on dialysis and it has come at this time for
      plaintiff to start a serious rounds of daytime testing for a kidney transplant
      which witl require a 30 day daily testing which starts November 1.2, 2018 and
      will end Decembe r 72,2078 of chemicals and physica! daily balance due to
      plaintiffs body condition being prepared for the future upcoming medical
      surgery transplant of an new organ being admitted to plaintiff.



 2.   This also pertains to the previous request extension  to plaintiff attempting to
      to retain an attorney for this claim in an unfortunate attempt of not being
     Case: 1:18-cv-01499 Document #: 37 Filed: 11/16/18 Page 2 of 2 PageID #:280




     able to have the amount of capital finances that most litigators are seeking in
     most requested retainer amount plaintiff could not afford which has not
     hindered plaintiff but once again plaintiff has decided to stay Pro Se and will
     proceed by self in which will give plaintiff some ample time as a Pro Se to go
     through the Mandatory lnitial Discovery Project as a whole in which plaintiff
     as Pro Se needed time to study and give his MIDP interrogates questions
     request to the defendant in part to help plaintiff case.

3.    On November 5, 2018 1:45pm Plaintiff did make a call via phone to the
     defendant about this reason of stay discovery and in the conversation with
     the defendant (attorney) Amardeep K. BharJ of law firm Littler Mendelson,        PC.

     ln this conversation as told to the defendant of the plaintiff Stay of Discovery
     and reason it was brought to the plaintiffs by Sthe    defendant that it was
     agreed to   and by the defendant that the request    by the plaintiff   to make this
     Stay Discovery be presented after 2018 years end due to the defendant has
     others hearings and the defendant has a tight schedule for the Months of
     November and December of 20L8 would request plaintiff to schedule the
     hearing of the plaintiffs claim L8-cv-01499 to start in Mid-January of 2019 in
     also which plaintiff was in agreement with the defendant    to do so.




                                                          ou b(,11,**        C ffixtrcas
                                                 /Z r/4
                                                 William E. Monroe -
                                                 Pro Se
                                                ttz}   E.82nd apt 2b
                                                 Chicago,lL 60619
